                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ROBERT WRIGHT                                                                CIVIL ACTION

 VERSUS                                                                           NO. 19-10652

 ROBERT TANNER, ET AL.                                                      SECTION: “F” (1)


                                           ORDER

        The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

        IT IS ORDERED that plaintiff’s official-capacity claims against Robert Tanner for

monetary damages are DISMISSED WITHOUT PREJUDICE for lack of subject-matter

jurisdiction.

        IT IS FURTHER ORDERED that plaintiff’s individual-capacity claims against Robert

Tanner for monetary damages are DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that plaintiff’s claims against the Rayburn Correctional

Center for monetary damages are DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, this _____
                                     15th day of _______________,
                                                    January       2020.



                                             __________________________________________
                                                     MARTIN L.C. FELDMAN
                                                 UNITED STATES DISTRICT JUDGE
